Citation Nr: 1727690	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-28 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

2.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to September 1984.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which denied service connection for schizophrenia and a traumatic brain injury (TBI).  Jurisdiction currently lies with the VA RO in Montgomery, Alabama.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although a Veteran claims service connection for a specified diagnosed disability, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or that VA obtains in support of the claim.  The Court reasoned that a Veteran does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for schizophrenia specifically, the Board notes that the Veteran stated during the April 2017 videoconference hearing that he has been diagnosed with and has sought treatment in the past for other psychiatric disorders.  The Board therefore finds that, pursuant to Clemons, the Veteran's claim for schizophrenia is more accurately characterized as one for any acquired psychiatric disorder and has reframed the issue accordingly.  23 Vet. App. at 1. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2017 videoconference hearing.  A copy of the transcript is associated with the claims file. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A TBI has not been shown to exist at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for service connection for a TBI have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria and Analysis

The Veteran contends that service connection is warranted for a traumatic brain injury (TBI), which he claims occurred as a result of fighting and basic training in service.  See April 2017 Board Hearing Transcript.  

However, the Board finds that there is simply no evidence of record indicating that the Veteran was diagnosed with a TBI.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (with the absence of proof of a present disability there can be no valid claim).

At the very least, the evidence must show that, at some point during the appeal period the Veteran has the disability for which benefits are being claimed.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a claim for service connection may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

At the outset, the Board notes that the Veteran denied slamming or bumping his head during the alleged in-service incident.  See April 2017 Board Hearing Transcript.  The Veteran's service treatment records (STRs) fail to describe any head injury during service.  There is likewise no report of hospitalization or treatment for any symptoms of a TBI while in service.

As a lay person, the Veteran is competent to report that he experienced a head injury while in service, but he lacks the medical training and expertise to provide a complex medical opinion, such as determining whether his head injury caused a TBI.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Moreover, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran has reported experiencing a head injury in service, but he has not bolstered his assertion with any contemporaneous evidence that the incident occurred.  Additionally, service treatment records do not show treatment for any such injury.

Furthermore, there is no medical evidence of record indicating that the Veteran was ever diagnosed with a TBI and the Veteran has not identified any physician who assigned him a diagnosis of a TBI, or who provides him treatment for such disability.  Conversely, the Veteran has denied a history of significant head trauma on several occasions.  See e.g., June 2010 Social Work Progress Note; July 2010 Mental Health Evaluation Note.  As such, the Board finds that there is no true indication that a TBI had its onset in service or is otherwise related to active duty.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a TBI.  At no time during the pendency of the appeal has a diagnosed TBI been shown.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for a TBI, is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for a TBI is denied.


REMAND

The Veteran claims service connection for an acquired psychiatric disorder, to include schizophrenia.  The Veteran was afforded a VA examination in June 2010 to assess the nature and etiology of his psychiatric condition.  However, the Board finds the June 2010 examination inadequate because the examiner relied only on the absence of diagnoses, treatment, or symptoms in the Veteran's service treatment records (STRs) in making his determination.  As such, the Board finds that a new VA examination is necessary.

In addition, review of the record indicates that the Veteran was seen for a mental condition in April 1983, prior to entering service.  See January 1985 Letter from Dr. J.G., State Department of Education, Disability Determination Division.  The Veteran's STRs also show that that he checked a box indicating that he had received treatment for a mental condition on his June 1984 enlistment Report of Medical History.  Therefore, the evidence of record presents the question of whether the Veteran's acquired psychiatric disorder pre-existed service.  Since the June 1984 enlistment examiner did not note treatment for a mental condition prior to service on the Veteran's examination report, the Veteran is presumed sound on entry.  To rebut the presumption of soundness there must be clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation.  

Therefore, on remand, the Board seeks an opinion as to the etiology of the Veteran's acquired psychiatric disorder, to include schizophrenia, specifically addressing the question of whether the Veteran's mental disability clearly and unmistakably preexisted service and, if so, whether the preexisting mental disability was clearly and unmistakably aggravated by the Veteran's military service.

While on remand, the RO also should attempt to obtain the Veteran's updated VA treatment records and any relevant private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures. 

2.  Afford the Veteran a VA mental health examination, with a psychologist or psychiatrist who has reviewed the claims file.  Based upon the claims file review, an interview of the Veteran, and the examination findings themselves, the examiner should address the following questions:

(a)  Did the Veteran's acquired psychiatric disorder, to include schizophrenia, clearly and unmistakably (obviously or manifestly) exist prior to entrance into service?  If so, was it clearly and unmistakably (obviously or manifestly) NOT aggravated (permanently worsened beyond the natural progression) during active service?

Note: The term "aggravated" means an increase in severity of the underlying disability that is not due to the natural progress of the disease.

(b)  If the VA examiner concludes that there is no clear and unmistakable evidence that the Veteran's acquired psychiatric disorder existed prior to service and was not aggravated by service, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed acquired psychiatric disorder, to include schizophrenia began in service, is related to the Veteran's service, or is otherwise related to a disease, event, or injury in service?

The examiner must provide a rationale for all medical opinions provided.  The absence of evidence of treatment for an acquired psychiatric disorder in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the claim.  If the benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


